DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 3 is objected to because of the following informalities:  
Claim 3 should only be one sentence with appropriate punctuation to define the elements of the invention.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 1-3 is rejected as failing to define the invention in the manner required by 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
The claims are generally narrative and indefinite, failing to conform with current U.S. practice.  Furthermore, the claims are replete with grammatical and idiomatic errors.  For example, in claim 3, the claim is in narrative form and replete with indefinite language because the structure must be organized and correlated in such a manner as to present a complete operative device and the claim must be in one sentence form only. Note the format of the claims in the patent(s) cited.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sedgwick et al (US 7,713,013), hereinafter Sedgwick.

Regarding claim 1, Sedgwick discloses a fastening device (Fig. 2c, item 30) for supporting, hanging. holding and threading, comprising: a shank (Fig. 2c, item 30, 40, 32, 46) with an aperture (Fig. 2c, item 34 and aperture on head 40) formed therethrough; the shank has two ends one end (Fig. 2b, item 40) (head) is configured to be driven into by a driving tool (Col. 4, lines 50-57) such as a hammer for securing; the second pointed end (Fig. 2b, item 46 has a pointed end) into a member for securing shank therewithin.

Regarding claim 2, Sedgwick discloses the fastening device of claim 1 further comprising: a support (Fig. 2b, item 32) of a built up area of material on the shank of the device (Fig. 2b, item 32), which can be composed of the same material that the shank is composed of or made of a different material that is added to the shank (Col. 4, lines 34-40), with an aperture (Fig. 2b, item 34) formed therethrough.

Regarding claim 3, Sedgwick discloses a fastening device for supporting, hanging and holding or threading comprising: a built up head (Fig. 2b, items 32, 40) with an aperture (Fig. 2b, item 34) formed therethrough. the head can be formed from the same or different material as the shank is composed of (Col. 4, lines 34-40). The shank has two ends one end (Fig. 2b, item 40) is embedded in the build up head that is configured to be driven into by a driving tool or by force, for securing the second pointed narrow end (Fig. 2b, item 36 has a pointed narrow end) (i.e tack) into a member for securing shank therewithin.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VERONICA MARTIN whose telephone number is (571)272-3541. The examiner can normally be reached Monday-Thursday 8:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Kinsaul can be reached on (571)270-1926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/VERONICA MARTIN/Examiner, Art Unit 3731                                                                                                                                                                                                        
/DANIEL JEREMY LEEDS/Examiner, Art Unit 3731